Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made in the reply filed on 5/27/2022.
Claim objection
Claim 8, line 4, “the second engagement portion” is lack antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu, et al. (US20070219409).
Regarding claim 1, Shimizu teaches a switch unit mounted on an exterior member, the switch unit comprising: a tactile switch 122; a cable 34 configured to transmit a signal of the tactile switch; and a formed part 44 disposed on the exterior member 42 at a predetermined position, wherein the formed part includes: a switch fixing portion 124 which is disposed on a side of a first end portion and on which the tactile switch is mounted; a cable fixing portion 66 which is disposed on a side of a second end portion and to which the cable is connected; and a circuit 80 which electrically connects the switch fixing portion and the cable fixing portion (Figs. 1-2 and paragraph 32).  
Regarding claim 2, Shimizu teaches the switch unit further comprising a key top 112 which is disposed on the formed part 44 to cover the tactile switch, and is fixed to the exterior member  42 by the formed part (Figs. 1-2).  
Regarding claim 3, Shimizu teaches the switch unit wherein the formed part includes: a first arrangement portion 126 on which the switch fixing portion 124 is disposed; and a second arrangement portion 66b on which the cable fixing portion 66a is disposed, and the second arrangement portion is disposed orthogonal to an opposite side surface of the switch fixing portion of the first arrangement portion (Fig. 2).  
Regarding claim 4, Shimizu teaches the switch unit wherein the cable 34 which is fixed to the cable fixing portion 66a is pulled out to an outside of the formed part 44 from a position immediately below an operation portion of the tactile switch 122 which is fixed to the switch fixing portion 82 (Figs. 1-2).  
Regarding claim 5, Shimizu teaches the switch unit wherein the formed part includes a first arrangement portion 126 82 on which the switch fixing portion 124 92b is disposed, and a second arrangement portion 66b on which the cable fixing portion 66a is disposed, and the circuit 80 is a foil portion (80a, 80b)  which is formed on both of a surface of the first arrangement portion and a surface of the second arrangement portion (Figs. 1-2).  
Regarding claim 8, Shimizu teaches the switch unit wherein the formed part 44 has an intermediate portion (section near element 64) which is formed so as to arrange the formed part on the exterior member 42 at a predetermined position, and the second end portion 66b is disposed on a side opposite to the first end portion with the intermediate portion positioned between the first end portion and the second end portion (Figs. 1-3).  
Regarding claim 9, Shimizu teaches the switch unit wherein the first end portion 44 is disposed outside the exterior member 42 (Fig. 2).  
Regarding claim 10, Shimizu an endoscope comprising the switch unit according to claim 1 in an endoscope operation section (Fig. 1).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the formed part includes a first arrangement portion on which the switch fixing portion is disposed, and a second arrangement portion on which the cable fixing portion is disposed, and the exterior member has a stepped hole which is formed of a large diameter portion and a small diameter portion having a diameter smaller than a diameter of the large diameter portion, and the first arrangement portion is disposed in the large diameter portion.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altnether teaches a similar switch device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833